NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        AUG 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 ERNESTO MARTINEZ, AKA Ernesto                   No. 14-73751
 Alfaro Martinez, AKA Cesar Ceja, AKA
 Ernesto A. Martinez,                            Agency No. A205-719-911

               Petitioner,
                                                 MEMORANDUM*
     v.

 LORETTA E. LYNCH, Attorney General,

               Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted July 26, 2016**

Before:      SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Ernesto Martinez, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his applications for cancellation of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, asylum, withholding of removal, and protection under the Convention

Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-84 (9th Cir. 2006). We deny in part and dismiss

in part the petition for review.

      We do not consider the extra-record documents because our review is

limited to the record underlying the agency's decision.   See Fisher v. INS, 79 F.3d
955, 963 (9th Cir. 1996) (en banc).

      Substantial evidence supports the BIA’s conclusion that Martinez is

ineligible for cancellation of removal because he failed to establish the requisite 10

years of continuous physical presence in the United States.    See 8 U.S.C. §

1229b(d)(1); Garcia-Ramirez v. Gonzales, 423 F.3d 935, 937 n.3 (9th Cir. 2005)

(an applicant’s accrual of continuous physical presence ends when removal

proceedings are commenced through the service of a notice to appear).

      Substantial evidence supports the BIA’s conclusion that the evidence of

Martinez’s past harm and fears related to gang recruitment efforts did not establish

a nexus to a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992) (applicant must provide “some evidence” of motive, direct or

circumstantial) (emphasis in original); see also Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (the “desire to be free from harassment by criminals


                                          2                                     14-73751
motivated by theft or random violence by gang members bears no nexus to a

protected ground”). Thus, Martinez’s asylum and withholding of removal claims

fail. See Zetino, 622 F.3d at 1016.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Martinez failed to establish that it is more likely than not he would be tortured by

or with the consent or acquiescence of a public official if returned to El Salvador.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, Martinez’s challenge to the agency’s bond proceedings is not

properly before the court. See 8 U.S.C. § 1226(e); 8 C.F.R. § 1003.19(d);

Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th Cir. 2011)

      PETITION FOR REVIEW IS DENIED in part; DISMISSED in part.




                                          3                                    14-73751